Citation Nr: 1550580	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-06 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 30, 1976 to October 5, 1976. 

This case came before the Board of Veterans' Appeals  (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which determined that new and material evidence had not been received to reopen service connection for a left shoulder disability.  In January 2013, the RO reopened the claim and denied service connection on the merits.  In a September 2014 decision, the Board reopened the service connection claim and denied entitlement to service connection for a left shoulder disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2015 Joint Motion for Remand (JMR) and Court Order, the Board's decision denying service connection for a left shoulder disability was vacated and remanded for readjudication in compliance with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

It has been established that the Veteran's left shoulder disability existed prior to service.  See 06/30/2015 VBMS entry, CAVC Decision at 4.  Thus, the question remains whether there is clear and unmistakable evidence that the Veteran's disability was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002).

In December 2012 the Veteran underwent a VA examination and in January 2013 the examiner offered an addendum opinion that it is not at least as likely as not that the Veteran's preexisting left shoulder condition was permanently worsened by service beyond its natural progression.  Such opinion is phrased in terms of an equipoise standard (i.e. at least as likely as not) rather than a clear and unmistakable standard.  See 06/30/2015 VBMS entry, CAVC Decision at 4-5.  

Thus, remand is necessary to obtain further opinion using the correct standard.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the December 2012/January 2013 VA examiner (Dr. L.R.C.), or another VA qualified physician if Dr. L.R.C. is unavailable, review the paper claims folder and virtual folders and respond to the following:  

Did the Veteran's pre-existing left shoulder disability clearly and unmistakably NOT undergo a permanent increase in disability during the Veteran's period of active service beyond any natural progress?  

The examiner must provide reasons for the opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

An examination should only be scheduled if deemed necessary by the VA examiner.

2.  If the issue on appeal is not granted, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




